Case 5:19-cr-00040-EKD-JCH Document 3 Filed 12/11/19 Page 1 of 3 Pageid#: 3
                                                                      clz - s OFFICE U.
                                                                                      s. Dlsm coùa;
                                                                          AT cFl
                                                                               M m rrEsvll-E,vA
                                                                                    FILED

                        IN THE UNITED STATESDISTRICT COURT                   DE2 11 2218
                       FOR TIV W ESTERN DISTRICT OF W RGINIA JUL                .           q!,
                                                                                              -a'
                              H ARRISONBURG DIW SION        BX
                                                                                PU    CL .&.
UN ITED STA TES O F AM ER ICA
                                                    CaseNo. Z ,îQ C
                  V.
                                                    InViolation of: 18U.S.C.j2252(a)(4)(B)
CHARI,ES GRIFFITH M OEER,                       :
a/lt/a ddGriflY                                 :

                                        IN D ICTG NT

                                         C OU N T O N E

        The GrandJury chargesthat:

        1.        On oraboutFebnzary 3,2015,to on oraboutM arch 3,2016,theexactdqtesbeing

tmknown tothe Grand Jury,in theW estem DistrictofVirginia,thedefendant,CHARLES

GRIFFITH M OLER,did knowingly accesswith intentto view atleastonem atterwhich contains

oneormorevisualdepictions,nnm çly digitalim agefiles,thatwereproducedusing m aterials
                         1
which had been m ailed and shippedandt'
                                      ransportedusing any m eansand facility ofinterstate or

foreign comm erce,including by computer,theproduction ofsuch visualdepiction involved the

useofam inorengaging in sexually explicitconduct,and such visualdepiction wasofsuch

conduct.

                  A11inviolation ofTitle18,UrlitedStatesCode,Section2252(a)(4)(B).
Case 5:19-cr-00040-EKD-JCH Document 3 Filed 12/11/19 Page 2 of 3 Pageid#: 4




                                   èORFEITITRE NolqcE
       3.      The allegationscontaz ed in CptmtOneofthisIndictmentarerealleged and

incop oratedbyreferencehereinforpurposesofallegingforfeitureptlrsuantto 18U.S.C.j2253.
               Upon conviction ofCotmtOneinthisIndictment,the defendantshallforfeittothe

llrited States:

            a. any.
                  visualdepiction described in 18U.S.C.jj2251,2251A,or2252,2252A,
               22528 or2260,oranybook,magazine,periodical,film,videotape,orother
               m atterWhich containsany such visualdepiction,wllich wasproduced,
               transported,m ailed,shipped orreceived in violation oflaw,pursuantto 18U.S.C.
               j2253(a)(1),
            b. any property,realorpersonal,constituting ortraceableto grossprofitsorother
               proceedsobtainedfrom saidviolàtionoflaw,pursuantto 1'8U.S.C.j2253(a)(2),
               and                                                                '   '

               anyproperty,realorpersonalusedorintended to beused to comm itortoprom ote
               thecommission ofsaidviolation oflaw,oraztyproperty traceableto such
               property,pursuantto 18U.S.C.j2253(a)(3).
               Theproperty to be forfeited to theUnited Statesincludesbutisnotlim itedtothe
followingproperty:

            a. A11such m atelialcontaining theabove-described visualdepictions.

            6. CompaqLaptopComputerwithSerialNo.CNF95135WJ.
       6.      Ifany oftheproperty described above,asaresultofany actorom ission ofthe

defendant:

            a. cannotbelocated uponthe exerciseofduediligence;

            b. has been transferred or sold to,ordeposited w ith,a third party;

            c. hasbeenplacedbeyondthejurisdictionofthecourt;
            d. hasbeen substr tially dim inished in value;or

            e. hasbeen com mingled with otherproperty wllich cnnnotbe dividedwithout
               difficulty,
Case 5:19-cr-00040-EKD-JCH Document 3 Filed 12/11/19 Page 3 of 3 Pageid#: 5




theUrlited StatesofAm ericashallbeentitled to forfeitureofsubstittzteproperty ptlrsuantto Title

21,United StatesCode,Section 853û$.



A TRUEBILL,this /(dayof '(W C-. 2019


                                              /s/Foreperson
                                               G RA 'ND JURY FOREPER SON



TH O     S L CU L
U N IT   STA TES A TTORN EY
